PER CURIAM.
Appellee in an action at law, sued appellant, Rollo E. Karkeet and one Charles W. Vitsopoulos, as partners. Vitsopoulos did not defend and default was entered against him. The appellant for himself interposed motion to dismiss on the ground of improper venue. The trial judge, after hearing, denied the motion. There is no error in this ruling. By this affirmance, however, the right of the appellant to deny a partner relationship with Vitsopoulos is not impinged upon.
Affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.